          Case 1:19-cv-09236-KPF Document 8 Filed 10/16/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 DAVID LEIBOWITZ, BENJAMIN
 LEIBOWITZ, JASON LEIBOWITZ, AARON
 LEIBOWITZ, and PINCHAS GOLDSHTEIN,
                                                           CASE NO. 1:19-cv-09236
        Plaintiffs,

 v.

 IFINEX INC., BFXNA INC., BFXWW INC.,
 TETHER HOLDINGS LIMITED, TETHER
 OPERATIONS LIMITED, TETHER LIMITED,
 TETHER INTERNATIONAL LIMITED,
 DIGFINEX INC., PHILIP G. POTTER,
 GIANCARLO DEVASINI, LUDOVICUS JAN
 VAN DER VELDE, REGINALD FOWLER,
 CRYPTO CAPITAL CORP., and GLOBAL
 TRADE SOLUTIONS AG,

        Defendants.

                              NOTICE OF APPEARANCE

       Please take notice that Kyle W. Roche of ROCHE FREEDMAN LLP hereby enters his

appearance as counsel in the above-captioned action for Plaintiffs DAVID LEIBOWITZ,

BENJAMIN LEIBOWITZ, JASON LEIBOWITZ, AARON LEIBOWITZ, and PINCHAS

GOLDSHTEIN, and is hereby designated as lead counsel in this proceeding.


 Dated: October 16, 2019                      Respectfully submitted,
        Brooklyn, New York                    /s/ Kyle W. Roche
                                              Kyle W. Roche, Esq.
                                              ROCHE FREEDMAN LLP
                                              185 Wythe Avenue F2
                                              Brooklyn, NY 11249
                                              Email: kyle@rochefreedman.com

                                              Attorneys for Plaintiffs
